Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Reasons for Allowance
The prior art does not teach or render obvious a carbon membrane for fluid separation comprising a porous carbon support and dense carbon layer provided on the porous carbon support, wherein the porous carbon support has a ratio of D-band to G-band peak intensity (RS) of 1.0 or less. As discussed in the above rejection, Alvarez discloses a carbon membrane for fluid separation comprising a porous carbon support and carbon membrane (dense carbon layer), but does not disclose an RS value for the porous support, nor does Alvarez discuss the crystallinity of the porous support, which is correlated to the RS value. Kim (U.S. PG Pub. No. 2014/0335437) discloses in paragraphs 22, 82, and 92 a carbonaceous support having an RS value of less than 1.0, but the carbonaceous support of Kim is used as a support for a catalyst in a fuel cell rather than as a support for a carbon membrane, and the improved electrochemical performance taught in paragraph 84 of Kim as being associated with the disclosed RS value would not provide a motivation for one of ordinary skill in the art to use the support of Kim in a gas separation application as disclosed by Alvarez. Kim also does not disclose preparing the carbonaceous support from a phenolic resin, as required by Alvarez. Nagami (U.S. PG Pub. No. 2015/0295250) similarly discloses carbon supports for catalysts in fuel cells, and in paragraphs 65-66 indicates that a lower RS value is favorable for inhibiting oxidation in the operating conditions of a fuel cell, but one of S value of Nagami, since the support of Alvarez is used in a different application. Claims 1-14 are therefore allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771